PER CURIAM.
In this workers’ compensation appeal, Claimant argues that the judge of compensation claims (JCC) erred in finding his compensable industrial accident caused only a temporary exacerbation of a previous soft tissue back injury. We agree because, according to the JCC’s findings, the accident resulted in a permanent impairment and disability, neither of which existed before the accident. See generally Smith v. Sch. Bd. of Polk County, 647 So.2d 1057, 1058-59 (Fla. 1st DCA 1994); Luttrell v. Roger Holler Chevrolet, 625 So.2d 921, 924-25 (Fla. 1st DCA 1993).
REVERSED.
BOOTH, VAN NORTWICK and PADOVANO, JJ., concur.